Citation Nr: 0622145	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  00-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wounds to the left foot with amputation 
of the 4th toe, left forefoot MP joint synovitis, retained 
metallic fragment in the heel, and muscular strain.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wounds of the left lower leg, 
retained metallic fragment, loss of superficial nerve, and 
muscular strain.  

3.  Entitlement to a rating in excess of 10 percent for 
residual scars of shell fragment wound to left lower leg.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the left buttock with 
scar.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound with scars and skin graft 
donor site scar of the left posterior thigh.  

6.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wounds to the right lower leg 
with split-thickness skin graft on calf, muscular strain, and 
bothersome scarring.

7.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wounds of the right posterior 
thigh with scars, skin graft, retained metallic fragments, 
nerve trauma, and muscle atrophy. 

8.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right calf.

9.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right heel and mid 
foot with bothersome scarring, toe arthritis, and forefoot MP 
joint synovitis.

10.  Entitlement to an initial rating in excess of 10 percent 
for skin disease of the lower extremities, lichen simplex 
chronicus, nummular eczema (dermatitis), tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

Prior to the promulgation of a decision, the Board received 
notification from the appellant that a withdrawal of all 
issues currently on appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Application of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be examined 
given the veteran's expressed intention to withdraw the 
appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In June 2006, the Board received a communication where the 
veteran marked that he wished to withdraw all issues 
currently on appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


